                Case 2:20-cv-01070-RSM Document 6 Filed 07/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10            STATE OF WASHINGTON,                               CASE NO. C20-1070RSM

11                                   Plaintiff,                  MINUTE ORDER

12                   v.

13            UNITED STATES DEPARTMENT OF
              HOMELAND SECURITY, et al.,
14
                                     Defendants.
15

16

17
              The following Minute Order is made by direction of the Court, the Honorable Ricardo S.
18
     Martinez, United States District Judge:
19
              The parties are directed to appear for a telephonic status hearing in this matter on
20
     Wednesday, July 15, 2020 at 1:00 PM (PDT). The conference call information is set forth
21
     below:
22
              Dial-in number: 888-251-2909
23
              Access code: 1307658 #
24

     MINUTE ORDER - 1
             Case 2:20-cv-01070-RSM Document 6 Filed 07/14/20 Page 2 of 2



 1         Plaintiff’s counsel receiving this notice electronically are directed to serve any defendants

 2 who have not yet appeared with a copy of this Minute Order.

 3         DATED this 14th day of July, 2020.

 4

 5                                                       WILLIAM M. McCOOL
                                                         Clerk of Court
 6

 7                                                  By s/ Laurie Cuaresma, Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER - 2
